Citation Nr: 0030333	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
schizophrenia, paranoid type, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1969.
In a September 1970 VA rating decision, service connection 
was granted for schizophrenia.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a January 1999 rating decision of the  Department 
of Veterans Affairs Regional Office (VA) in Montgomery, 
Alabama (the RO) in which a 10 percent disability rating for 
the veteran's service connected psychiatric disorder was 
confirmed and continued.  The veteran filed a timely notice 
of disagreement and perfected a timely appeal.

The veteran was scheduled to appear at a personal hearing 
before the undersigned Veterans Law Judge sitting at 
Montgomery, Alabama in October 2000, but he failed to report 
as scheduled.

The Board notes that the veteran submitted an Appointment Of 
Attorney Or Agent As Claimant's Representative (VA Form 22a) 
dated July 6, 1999 which indicates that the veteran wished to 
be represented by an attorney whose address was on Commerce 
Street in Montgomery, Alabama.  The veteran failed to set 
forth the name of the attorney, however.  However, the form 
was signed by the veteran's attorney, and the cover letter 
dated July 9, 1999 which is also signed by the attorney makes 
it clear that the above-named attorney is the representative 
of the veteran.


REMAND

The issue certified for appeal is entitlement to an increased 
evaluation for service schizophrenia, paranoid type, 
currently evaluated as 10 percent disabling.  For reasons 
which will be explained below, the Board believes that 
additional development is required prior to further 
adjudication of the issue.

In October 2000, the RO received copies of additional 
evidence in the form of Social Security Administration (SSA) 
records from an appellate decision regarding a finding of 
disability.  In the decision, it is indicated that the 
veteran underwent a  psychological examination by Dr. K. K. 
in February 1999 and by Dr. W. P. in May 2000.  A review of 
the veteran's claims folder reveals that the foregoing 
records have not been associated with the evidence of record.  
The Board recognizes that VA has a duty to obtain all 
available medical records from government sources in the 
adjudication of a claim.  Lind v. Principi, 3 Vet. App. 493, 
494 (1992). Accordingly, the Board is of the opinion that 
this evidence must be obtained prior to further adjudication 
of this matter.

Additionally, the award of SSA benefits appears to be based 
in part upon the veteran's service-connected psychiatric 
disability.  Although the disability award decision is of 
record, the medical evidence used to arrive at that decision 
have not been provided.  Since Social Security records are 
relevant to the inquiry under consideration, and are in the 
possession of a government agency, they must be obtained upon 
remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992); see also Lind, 3 Vet. App. at 494.

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
through his attorney and ask him to 
identify all health care providers who 
have examined and treated him for his 
service-connected psychiatric disability.  
The RO should furnish  appropriate 
release of information forms in order to 
obtain copies of any additional medical 
records pertaining to treatment for his 
service connected psychiatric disability 
that are not already of record.  The RO 
should specifically request that medical 
records from Dr. K. K. dated in February 
1999 and from Dr. W. P. dated in May 2000 
be obtained.  The RO should also inform 
the veteran that he has the opportunity 
to submit additional evidence and 
arguments in support of his claim.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should obtain a complete copy 
of any administrative and medical records 
associated with the veteran's claim for 
Social Security Administration disability 
benefits and any decision reached in his 
case. 

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if an increased rating for the veteran's service 
connected psychiatric disability may be granted.  If the 
decision remains adverse to the veteran, he and his attorney 
should be furnished with a supplemental statement of the case 
and an opportunity to respond.  The case should thereafter be 
returned to the Board for further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


